IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-87,691-01


                           IN RE DEVIN EUGENE ROYAL, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                    CAUSE NO. 07671 IN THE 196TH DISTRICT COURT
                               FROM HUNT COUNTY


        Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ of

habeas corpus in the 196th District Court of Hunt County, and that the district court entered an order

designating issues in 2013.

        Respondent, the Judge of the 196th District Court of Hunt County, shall file a response with

this Court by having the District Clerk submit the record on such habeas corpus application. In the

alternative, Respondent may resolve the issues set out in the order designating issues and then have

the District Clerk submit the record on such application. In either case, Respondent’s answer shall
                                                                                                 2

be submitted within 30 days of the date of this order. This application for leave to file a writ of

mandamus will be held in abeyance until Respondent has submitted his response.



Filed: December 13, 2017
Do not publish